Citation Nr: 0428037	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Whethera timely request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits, in the 
amount of $6,070.00, was filed.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from July 1971 to May 1975.

This appeal originates from an April 2002 decision of the 
Committee on Waivers and Compromises (Committee) ) that 
denied as untimely a request for waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $6,070.00.  The veteran filed a notice of 
disagreement (NOD) in April 2002, and the RO issued a 
statement of the case (SOC) in May 2002.  The veteran filed a 
substantive appeal in June 2002.

In January 2003, the Board of Veterans' Appeals (Board) 
undertook additional development pursuant to the provisions 
of 38 C.F.R. § 19.9 (2002).  Subsequently, the provisions of 
38 C.F.R. § 19.9 (2002)-essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO-
had been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in September 2003, the Board 
remanded the case to the RO for initial consideration of the 
recently developed evidence and further action. In July 2004, 
the RO issued a supplemental SOC, reflecting a denial of the 
appeal on the basis that the request for waiver was untimely.


FINDINGS OF FACT

1.  In a September 27, 2001 letter, the veteran was notified 
of an overpayment of nonservice-connected pension benefits, 
of the right to request waiver of recovery of the 
overpayment, and of the 180-day time limit to request waiver.  

2.  In a letter dated and initially date-stamped as received 
on April 9,  2002, the veteran requested a waiver of recovery 
of the overpayment in question.  


CONCLUSION OF LAW

As the veteran did not file a timely request for waiver of 
recovery of overpayment for nonservice-connected pension 
benefits , in the amount of $6,070.00, the Board is without 
jurisdiction to consider the request for waiver.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.911, 1.963 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of the request for waiver of recovery of 
overpayment, and has been afforded the opportunity to present 
evidence and argument with respect to the timeliness of the 
request.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran.  As will be explained below, , the Board lacks 
jurisdiction to adjudicate the claim on appeal, on the 
merits.  As the law, and not the facts, are dispositive of 
the appeal, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 
16 Vet. App. 129 (2002)..  

II.  Legal Analysis

The threshold question to be answered in this appeal is 
whether the veteran has filed a timely request for waiver of 
recovery of an overpayment of nonservice-connected pension 
benefits in the amount of $6,070.00.
 
When VA has determined that a debt exists by reason of an 
administrative decision or by operation of law, VA shall 
promptly demand, in writing, payment of the debt.  Further, 
VA shall notify the debtor of his or her rights and remedies 
in connection with the debt and the consequences of failure 
to cooperate with collection efforts.  38 C.F.R. § 1.911(b).  
Notification is sufficient when sent by ordinary mail 
directed to the debtor's last known address and not returned 
as undeliverable by postal authorities.  38 C.F.R. § 
1.911(e).

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  38 
C.F.R. § 1.963(b) (2003).  The 180-day period may be extended 
if the individual requesting waiver demonstrates to the 
Chairperson of the Committee that, as a result of an error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a) (West 2002).

In July 2000, the RO awarded the veteran nonservice-connected 
pension benefits, effective July 1, 2000.

In September 2001, the RO received information from the 
Social Security Administration that the veteran began 
receiving Social Security benefits July 1, 2000.  On 
September 14, 2001, the RO notified the veteran that this 
change in income has caused the nonservice-connected pension 
benefits to stop, and that the veteran would be responsible 
for any overpayment.  The veteran was also notified that he 
would receive the exact amount of the overpayment in a 
separate letter.

In an April 2002 decision, the Committee  noted an original 
overpayment and a total indebtedness of $6,070.00.  It was 
further noted that the veteran had been notified of his right 
to request a waiver, and of the 180 day time limit for doing 
so, by letter dated September 27, 2001; his request for 
waiver had been received on April 9, 2002.  [Parenthetically, 
the Board notes that the request for waiver was dated on 
April 9, 2002, and the earliest date stamp of receipt (by the 
RO Veterans Service Center) also is April 9, 2002).  The 
Committee denied the veteran's request for waiver on the 
basis that the the request had not been submitted in a timely 
manner.  

In an April 2003 memorandum to the RO, the VA Chief of 
Operations of the Debt Management Center (DMC) certified that 
the first demand letter, which notified the veteran of the 
overpayment and of his right to request waiver of recovery of 
the overpayment (including the 180-day time limit for such a 
request), was sent to the veteran on September 27, 2001, to 
his address of record.  The Chief further certified that the 
letter was not returned due to an incorrect address.  Also 
included in the record is a copy of an internal Master File 
containing the veteran's pertinent information as of 
April 18, 2003, and a copy of the form letter used to provide 
notice of overpayments.  

In the request for waiver filed on the veteran's behalf,  the 
veteran's mother  noted that a waiver request had been 
submitted on at least two previous occasions, and that 
withholding Social Security benefits would cause extreme 
financial hardship.  In the notice of disagreement, also 
filed on the veteran's behalf, the veteran's mother asserted 
that the veteran had been hospitalized and heavily medicated, 
and that she attempted to manage the veteran's affairs as 
best she could.  She also noted that the veteran's illness 
caused numerous changes in his address, resulting in a lot of 
mail being misdirected, returned, or lost.

The Board notes that the DMC does not maintain hard copies of 
its notification letters, but instead maintains a 
chronological history in its master files.  The only 
reference to the September 27, 2001 notification letter to 
the veteran is certification from the VA Operations Chief of 
the DMC and the computer information of record.  That 
evidence indicates that notification of the debt, of the 
payee's rights, and of the 180-day time period for requesting 
a waiver was sent to the veteran's last known address of 
record at the time, and was not returned by the United States 
Postal Service as undeliverable.

There simply is no evidence of any request for a waiver of 
recovery of the overpayment in question that was received 
within the regulatory 180-day time limit.  While, in the 
April 2002 waiver request, the veteran's mother alluded to 
"at least two previous" submissions, neither the veteran 
nor anyone acting on his behalf has provided any objective 
evidence that establishes the filing of a waiver request 
prior to April 90, 2002, nor any evidence that would 
substantiate a delay in receipt of the notice of indebtedness 
of the type to support an extension of the 180-day time under 
the governing legal authority.  On the facts presented, there  
there simply is no legal basis for extending the time period 
for filing a request for waiver in this case.  

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from DMC 
management identifying the date of dispatch of the initial 
notice of indebtedness and right to request waiver; (2) a 
printout of the screen from CAROLS that indicates the date of 
dispatch of the DMC's initial notice to the debtor with a 
statement that explains the details of the screen and a copy 
of the type of form letter sent to the debtor; and (3) a copy 
of any correspondence received from the debtor in response to 
the initial notice of indebtedness and right to request 
waiver.  The Board notes that the written declaration, the 
CAROLS screen printout (with the statement of explanation), 
the copy of the VA form letter sent to the debtor, and the 
copy of the debtor's response have been made a part of the 
permanent record.  See OF BULLETIN 99.GC1.04 (May 14, 1999) 
[from the Acting Associate Deputy Assistant Secretary for 
Financial Policy].

Under the circumstances of this case, the Board must conclude 
that the request for a waiver of the overpayment of 
nonservice-connected pension benefits was not timely filed.  
As such, the Board has no jurisdiction to consider the 
veteran's request for a waiver of recovery of the 
overpayment, and the appeal must be denied on that basis.  


ORDER

As the veteran did not timely request a waiver of recovery of 
overpayment of nonservice-connected pension benefits, the 
appeal is denied.  



____________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



